Exhibit 14 Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in Post-Effective Amendment No. 14 to the 1933 Act Registration Statement (Form N-6 No. 333-125790) and Amendment No. 46 to the 1940 Act Registration Statement (Form N-6 No. 811-09241) pertaining to Lincoln Life Flexible Premium Variable Life Account S, which are incorporated by reference into Post-Effective Amendment No. 18 to the 1933 Act Registration Statement (Form N-6 No. 333-125790) and Amendment No. 50 to the 1940 Act Registration Statement (Form N-6 No. 811-09241), and to the use therein of our reports dated (a) March 30, 2012, with respect to the consolidated financial statements of The
